DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2. 	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Independent Claim 10 recites “a computer program comprising instructions for implementing the method.” The claim discloses a software program with no readable medium on which to run. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada; Keiichi (US 2015/0331490 A1).
	As in independent Claim 1, Yamada teaches an assistance device comprising fig. 1, (figs. 1-2, par. 42, a voice recognition device 10 includes an information input unit 20):
 	at least one processor operatively coupled with a memory (fig. 1, pars. 14, 42, 127, the voice recognition device includes a processor and a memory), 
at least one first input connected to the processor and capable of receiving video data coming from at least one video sensor (figs. 2-3, pars. 42-44, 48, 50, 73, an image input unit 111 of an image processing unit 110 of the device 10 can detect a viewer or viewer’s motion in front of a television from a camera and capture an image of the viewer),
at least one second input connected to the processor and capable of receiving audio data coming from at least one microphone (figs. 2-3, pars. 42-44, 50, a voice 
the processor configured to: 
analyze the video data coming from the first input, 
identify at least one reference human gesture in the video data, and 
trigger an analysis of audio data only if said at least one reference human gesture is detected in the video data.  

 	As in Claim 3, Yamada teaches all the limitations of Claim 1. Yamada further teaches that the analysis of audio data includes a recognition of voice commands (at least pars. 331, 334, claim 2, the device analyzes the audio data including a command from the voice input).

 	As in Claim 4, Yamada teaches all the limitations of Claim 3. Yamada further teaches an output controlled by the processor and capable of transmitting commands to a third-party device, the processor further configured to transmit a command on said output, the command being selected according to the results of the recognition of voice commands (at least pars. 43, 309, 311, a voice recognition result (e.g., voice command) can be transmitted to the television and perform the command (e.g., change television channel)).  

 	As in Claim 5, Yamada teaches all the limitations of Claim 1. Yamada further teaches that the processor is further configured to trigger the emission of a visual and/or audio indicator perceptible by a user in the event of the detection of said at least one 

	As in independent Claim 7, Yamada teaches an assistance system comprising a device according to claim 1 and at least one of the following members (figs. 1-2, pars. 42-44, a voice recognition device 10):
a video sensor connected or connectable to the first input (figs. 1-2, pars. 42-44, 50, the voice recognition device 10 includes a camera for capturing a moving image); 
a microphone connected or connectable to the second input (figs. 1-3, pars. 42-44, 50, the voice recognition device 10 includes a microphone for receiving audio data); 
a loudspeaker connected or connectable to an output of the device (par. 155, the voice recognition device 10 includes a speaker for outputting a sound).  

Independent Claim 8, please see the rejection for claim 1, which incorporates all the limitations recited in claim 8.   


 	As in independent Claim 9, Yamada teaches a non-transitory computer-readable storage medium on which is stored a program comprising instructions for implementing the method according to claim 8 (pars. 14, 373, claim 12, a non-transitory computer-readable medium having embodied thereon a program, which when executed by a processor of a voice recognition device 10 causes the processor to perform a method).
 	As in independent Claim 10, Yamada teaches a computer program comprising instructions for implementing the method according to claim 8 when this program is executed by a processor (pars. 127, 323, 373, a program comprises data/instructions for execution by a processor to perform a method).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada; Keiichi (US 2015/0331490 A1) in view of Kim et al. (US 2013/0033643 A1).
 	As in Claim 2, Yamada teaches all the limitations of Claim 1. Yamada teaches an output controlled by the processor and capable of transmitting commands to a sound system (par. 155, commands can be outputted with a sound through a speaker).
 	Yamada does not explicitly teach that the processor further configured to transmit a command to reduce the sound volume or to stop the emission of sound in the event of said at least one reference human gesture being detected in the video data.  
 	However, in the same filed of the invention, Kim teaches that the processor further configured to transmit a command to reduce the sound volume or to stop the emission of sound in the event of said at least one reference human gesture being detected in the video data (figs. 35-37, par. 151, with a motion recognition module, a 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine detecting of the captured gestures and receiving voice inputs taught by Yamada with the controlling of the volume with the hand gesture taught by Kim to control the volume with the hand gesture when the voice recognition can detect captured gestures and voice inputs. The motivation or suggestion would be to provide a way to control a volume with captured hand gestures for a user’s convenience.


5. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada; Keiichi (US 2015/0331490 A1) in view of Ahn et al. (US 2013/0226591 A1).
 	As in Claim 6, Yamada teaches all the limitations of Claim 5. Yamada does not teach that the triggering of the emission of an indicator includes: turning on an indicator light of the device, emitting a predetermined sound on an output of the device, and/or emitting a predetermined word or a predetermined series of words on an output of the device.
 	However, in the same field of the invention, Ahn teaches that the triggering of the emission of an indicator includes: turning on an indicator light of the device, emitting a predetermined sound on an output of the device, and/or emitting a predetermined word or a predetermined series of words on an output of the device (par. 57, a determined 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine detecting of the captured gestures and receiving voice inputs taught by Yamada with the outputting of the determined voice command through the speaker taught by Ahn to output the voice command through the speaker when the voice recognition detect various inputs (motions, voice, etc.). The motivation or suggestion would be to output a determined voice command from a voice input in order to confirm the voice command that allows a user to continuously perform further actions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/RINNA YI/
Primary Examiner, Art Unit 2144